Citation Nr: 1743309	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  07-25 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for dermatitis of the abdomen and shaft of the penis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active service from August 1968 to August 1970.  He served in Vietnam, and was awarded the Army Commendation Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing in March 2014.  A transcript of the testimony offered at the hearing has been associated with the record.

In September 2016, this matter was last before the Board and remanded for further development.


FINDINGS OF FACT

Throughout the period on appeal, the Veteran's service-connected dermatitis, i.e. herpes simplex, did not cause disfigurement of the head, face, or neck; affected less than 5 percent of his entire body or exposed areas; and did not require systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected dermatitis of the abdomen and shaft of the penis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7820, 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in March and April 2006 letters.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in March 2014.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in July 2014 and December 2016 to afford the Veteran examinations and obtain medical opinions.  The Veteran was provided VA examinations in December 2014 and January 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has raised no issues regarding the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7820, infections of the skin not listed elsewhere (including viral diseases) are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes7801-7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.

Diagnostic Code 7800 pertains to disfigurement of the head, face, or neck.  A 10 percent evaluation is provided when there is one characteristic of disfigurement.  A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are two or three characteristics of disfigurement.  A 50 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there four or five characteristics of disfigurement. An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features  or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

There are eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: Scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); and, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.. 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  When evaluating under these criteria, unretouched color photographs are to be taken into consideration.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (3).

Diagnostic Code 7801 pertains to deep scars not of the head, face, or neck that cause limited motion.  38 C.F.R. § 4.118.

Diagnostic Codes 7801 pertains to deep scars not of the head, face, or neck that cause limited motion.  Id.

Under Diagnostic Code 7802, scars, other than head, face, or neck, that are superficial and that do not cause limited motion, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note (2) provided that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Under Diagnostic Code 7803, scars, superficial, unstable, warrant a rating of 10 percent.  Note (1) provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.

Under Diagnostic Code 7804, scars, superficial, painful on examination, warrant a rating of 10 percent.  Id.

Under Diagnostic Code 7805, other scars are rated on limitation of function of the affected part.  Id.

Under Diagnostic Code 7806, dermatitis or eczema, with more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is assigned.  A 30 percent rating is assigned with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is warranted with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period. 

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion that addresses ratings of the skin.  See 73 Fed. Reg. 54708 (September 23, 2008). Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800- 7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was pending as of that date and he has not requested review under the amended regulations, these new regulations do not apply.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Veteran is competent to report his skin symptoms, and the Board finds the Veteran's reports as to his skin symptoms or scar symptoms are credible.  The Board acknowledges that skin disabilities may have active and inactive stages, as in this case.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

The Veteran was afforded a VA examination in May 2006.  At that time, he described an onset of burning and itching, lasting a day, followed by a breakout of small blisters on the penis, right lateral hip area and on the right temple.  He related that the blisters gradually eroded, and became small sores, which took a week to heal.  At the onset of these attacks, he took Acyclovir, once daily for a week.  He described 7 to 8 attacks per year.  Examination of the penis and scrotum revealed no abnormalities.  There were no lesions on the right hip or buttock area, and no facial lesions at the time of the examination.  There were no scars or changes in pigmentation or hair.  

A January 2008 VA dermatology note documents that the Veteran presented with a flare-up, and had discontinued his antiviral so he would have a flare-up and could get compensation.  Examination showed pustules on an erythemic base on the right eye and lower back.  His antiviral medication was resumed.  Subsequent VA records document this condition, with the prescription of antiviral medication.  

In January 2013, the Veteran received another VA examination.  At this time, herpes virus was assessed.  At this time, the Veteran related that the chronic herpes virus infection involved the face and neck, plus a recurring lesion on the right buttock.  He stated that involvement of the penis and chest stopped many years ago.  Examination noted no scarring or disfigurement.  

In March 2014, the Veteran testified before the Board.  He testified that he had to take a pill every day to avoid outbreaks, and that he had symptoms of the condition around his right eye and on the back of his buttock.  

In September 2014, the Veteran was afforded another VA examination.  Examination at this time resulted in continued assessment of herpes simplex, with recurrent lesions on the low right side of the back and on the right side of the face.  The Veteran reported breakouts about once per month, lasting up to 2 weeks.  The Veteran took Acyclovir when he had a breakout.  A lesion on the neck was present at the time of the examination.  The condition did not cause any scarring or disfigurement of the head, face or neck.  Color photographs document 2 lesions of the low back and 1 lesion of the face.  The Veteran had treated with oral medications for a total duration of 6 weeks or more, but not constantly, over the past 12 months.  Less than 5 percent of the total body area was affected, and less than 5 percent of exposed area was affected.  

In December 2016, the Veteran was once again examined.  At this time, the diagnosis of herpes simplex was continued.  The Veteran related that he had a breakout on the right buttock and eye about once per month.  He described the rash as itchy and lasting several days.  He took Acyclovir as needed, noted as on a constant or near-constant basis.  Examination showed no scarring or disfigurement, including of the head, face and neck.  Physical examination showed that the condition affected less than 5 percent of the total body area, and less than 5 percent of the exposed area.  At the time of the exam, there was a group of vesicles and erythema on the right side of the lower lumbar/buttock area that measured about 2 sq. inches.  The examiner noted that Acyclovir was an oral anti-viral agent, absorbed into the bloodstream, which qualified it as a systemic treatment.  However, the examiner explained that the medication was not otherwise similar to corticosteroids or other immunosuppressive agents because it acted against the virus and not the immune system.  

Initially, the Board points out that Diagnostic Codes 7800 to 7805 are inapplicable.  Repeated VA examinations have shown that the condition does not result in any disfigurement or scarring.  Thus, these Diagnostic Codes are not applicable.  Butts, supra.  Rather, Diagnostic Code 7806, pertaining to dermatitis or eczema is applicable.  38 C.F.R. § 4.118.

Initially, the Board will address whether the anti-viral medicines that the Veteran takes for treatment of his herpes simplex qualify as "systemic therapy such as corticosteroids or other immunosuppressive drugs."  Here, the Board concludes that they do not.  Although the anti-viral medication qualifies as systemic, VA examination in December 2016 makes clear that the anti-viral medication is not similar to corticosteroids or immunosuppressive drugs because the medications do not act upon the immune system.  Accordingly, the Board concludes that the anti-viral medication does not qualify as systemic therapy such as corticosteroids or other immunosuppressive drugs.  

Entitlement to a compensable evaluation is not warranted.  In order to substantiate a compensable evaluation, the disability must affect 5 percent or more of the entire body or exposed areas, or require "systemic therapy such as corticosteroids or other immunosuppressive drugs."  Here, VA examinations clearly show that less than 5 percent of the total body area and less than 5 percent of exposed areas are affected.  Moreover, the Board has found that the anti-viral medications taken for treatment of the Veteran's herpes simplex are not "systemic therapy such as corticosteroids or other immunosuppressive drugs."  Accordingly, the preponderance of the evidence is against the claim, and as such, entitlement to a compensable evaluation is denied.  Hart, supra.


ORDER

Entitlement to a compensable evaluation for dermatitis of the abdomen and shaft of the penis is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


